UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6641



ROBERT LEE GAMBLE,

                                            Petitioner - Appellant,

          versus

PARKER EVATT; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Dennis W. Shedd, District Judge.
(CA-94-2193-6-19AK)


Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed as modified by unpublished per curiam opinion.


Robert Lee Gamble, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we grant a certificate of probable cause to appeal and
affirm on the reasoning of the district court. Gamble v. Evatt, No.
CA-94-2193-6-19AK (D.S.C. Apr. 13, 1995). We, however, modify the

district court's order to reflect that its dismissal should have

been with prejudice. We dispense with oral argument because the
facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                              AFFIRMED AS MODIFIED




                                2